                                                                        FILED
 1
                                                                         JAN 1 3 2020
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRJCT COURT
 8
                             SOUTHERN DISTRJCT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERJCA,
11                                                      Case No.: 20MJ8078-RBM

12                                Plaintiff,
            V.                                          FINDINGS OF FACT AND
13                                                      ORDER OF DETENTION
14    CHRISTIAN Y AHEL GOMEZ-
                        RODRJGUEZ,
15
16                               Defendant.

17
           In accordance with Title 18 U.S.C. § 3142(f) of the Bail Reform Act of 1984 (18
18
     U.S.C. § 3141, et seq.), a detention hearing was held on January 9, 2020, to determine
19
     whether Defendant, CHRISTIAN Y AHEL GOMEZ-RODRJGUEZ, should be held in
20
     custody pending trial on the grounds that he is a flight risk. Assistant United States Attorney
21
     Rosario Gonzalez appeared on behalf of the United States. Attorney Jo Anne Tyrell
22
     appeared on behalf of the Defendant.
23
           Based on the evidence proffered by the United States and the Defendant, the Pretrial
24
     Services Officer, and the Complaint issued against the Defendant on January 9, 2020 by
25
     this Court, the Court concludes that the following facts establish by a preponderance of the
26
     evidence that no condition or combination of conditions required will reasonably assure the
27
     appearance of the Defendant.
28



                                                    1
 1                                                  I
 2                                    FINDINGS OF FACT
 3      A. Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l)):
 4         1. The Defendant is charged in Criminal Complaint No. 19MJ11596 with the
 5 importation of 29.48 kilograms (66.99 pounds) of a mixture and substance containing a

 6 detectable amount of methamphetamine, in violation of Title 21, U.S.C., §§ 952 and 960.

 7 Therefore, probable cause exists to believe the Defendant committed the charged offenses.
 8         2. The charged offenses are offenses for which a maximum term of imprisonment of
 9   10 years or more is prescribed in the Controlled Substances Act (21 U.S.C.§ 801, et seq.).
10 Therefore, there arises a presumption that no condition or combination of conditions will
11 reasonably assure the appearance of the Defendant as required. See, 18 U.S.C. § 3142(e).
12         3. The offenses carry with them a minimum mandatory sentence of 10 years and a
13 maximum sentence of life. See, 21 U.S.C. § 960(b)(l)(H). Accordin,g to the United States
14 Sentencing Guidelines, the Base Offense level is 36. See, USSG § 2Dl.l(c)(3). Assuming
15 the Defendant's criminal history score places him in Criminal History Category I, see,
16 USSG § 4Al.1, the sentencing range for the Defendant is 188-235 months in prison.
17     B. Weight of the Evidence Against the Defendant (18 U.S.C. §3142(g)(2)):
18         1.    On January 8, 2020, Christian Yahel GOMEZ-Rodriguez (GOMEZ), a citizen
19 of Mexico, applied for entry into the United States at the Calexico, California West Port of
20 Entry. GOMEZ was the driver of a 2005 Nissan Altima bearing Mexican license plates.
21         2.    During primary inspection, Customs and Border Protection Officer (CBPO)
22 Bosquet received a negative customs declaration from GOMEZ. While visually inspecting

23 the vehicle at primary, CBPO Bosquet noticed the floor of the vehicle was very thick and
24 several screws throughout the floor and rocker panels appeared to have been tampered with.
25 CBPO Bosquet opted to refer the Nissan to the secondary inspection area.
26         3.    CBPO C. Anzaldo conducted a search of the vehicle utilizing his
27 Human/Narcotics Detection Dog (HNDD). The HNDD alerted to the left rear tire of the
28 vehicle. The vehicle was also scanned utilizing the Z-Portal x-ray machine and CBPOs

     noticed several anomalies within the Nissan.
 1         4.      A further inspection of the Nissan revealed 60 packages located in a non-
 2 factory compartment beneath the floor of the Nissan. The packages contained a substance
 3 that tested positive for the properties of methamphetamine and weighed a total of 29 .48

 4 kilograms (66.99 pounds).

 5     C. History and Characteristics of the Defendant (18 U.S.C. § 3142(G)(3):
 6         1. Defendant GOMEZ is a resident and citizen of Mexico and has no legal right to
 7              remain or work in the United States as she possessed only a Border Crossing Card
 8              at the time of his arrest. Defendant's Border Crossing Card (Bl/B2 Visa) was
 9              revoked at the time of his arrest.
10         3. Defendant has substantial familial ties to Mexico and currently resides in Mexico.
11              Defendant is also employed in Mexico.
12         4. Defendant lacks significant ties to the United States.
13         5. Though considered the least important factor, the weight of the evidence is strong
14              against this Defendant in that he was the driver of the vehicle in which the
15              narcotics were discovered.
16     D. Nature and Seriousness of Danger Posed by Release (18 U.S.C. § 3142(g)(4):
17          The government proffered no evidence to suggest that release of the Defendant
18 would pose a danger to any person or the community. Defendant has no criminal history.
19                                                   II
20                                  REASONS FOR DETENTION
21         A. There is probable cause to believe that Defendant committed the offense charged
22 in Criminal Complaint Number 20MJ8078, to wit: the importation of 29.48 kilograms
23   (66.99 pounds) of methamphetamine, in violation of Title 21, U.S.C., §§ 952 and 960.
24        B. Defendant faces a substantial period of time in custody if convicted of the offense
25 charged in the Complaint. Therefore, he has a strong motive to flee.
26        C. Defendant has substantial ties to Mexico.
27        D. Defendant has not rebutted the presumption, based upon the Court's findings, that
28 no condition or combination of conditions will reasonably assure the appearance of the
     Defendant at future court proceedings.
 1                                               III
 2                                            ORDER
 3         IT IS HEREBY ORDERED that Defendant be detained pending trial in this matter.
 4         IT IS FURTHER ORDERED that Defendant be committed to the custody of the
 5 Attorney General or his designated representative for confinement in a corrections facility
 6 separate, to the extent practicable, from persons awaiting or serving sentences or being held

 7 in custody pending appeal. The Defendant shall be afforded reasonable opportunity for
 8 private consultation with counsel.
 9         While in custody, upon order of a court of the United States or upon the request of an
10 attorney for the United States, the person in charge of the correctional facility shall deliver
11 Defendant to the United States Marshal for the purpose of an appearance in connection with
12 a court proceeding or any other appearance stipulated to by defense and government
13 counsel.
14         THIS ORDER IS ENTERED WITHOUT PREJUDICE.
15         IT IS SO ORDERED.
16
17
           DATED:     1/13-/J.~J:0
                                                  ~~EZM
                                                  U.S. MAGISTRATE JUDGE
18
     Prepared by:
19
     ROBERT S. BREWER, JR
20
     United States Attorney
21
                    I


22       \}\-,   J)~
23 ROSARIO GONZALEZ
   Assistant U.S. Attorney
24
25 cc:     Thomas Sims
           Counsel for Defendant
26
27
28
